Citation Nr: 0726177	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  04-23 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, including as due to 
exposure to Agent Orange in service.  

5.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, including as due to 
exposure to Agent Orange in service.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to April 
1970, including service in the Republic of Vietnam from 
January 1967 to January 1968.  

This appeal arises from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The issues of service connection for hypertension and 
peripheral neuropathy of the upper and lower extremities are 
being remanded and are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In May 2003, the veteran's bilateral hearing loss 
produced level I hearing in the right ear and level I hearing 
in the left ear.  

2.  The veteran's tinnitus had its onset during service.  


CONCLUSION OF LAW

1.  The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 and 4.86 
(2006).  

2.  Tinnitus was incurred in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

The veteran filed his claims for service connection for 
hearing loss and tinnitus in January 2003.  The RO sent him a 
letter in March 2003 informing him the evidence necessary to 
establish entitlement to the benefit sought.  

The RO obtained the veteran's service medical records and the 
private medical records identified by the veteran.  The 
veteran was afforded VA examinations.  In February 2004 the 
veteran stated he had not other evidence to submit and he has 
not reported that his hearing loss has worsened since the 
most recent VA examination.  

While this appeal was pending, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that VCAA notice of 
requirements apply to all five elements of a service 
connection claim.  The veteran was not adequately notified of 
the type of evidence necessary to establish a disability 
rating or effective date for any increase.  Despite the 
inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  The decision below 
grants service connection for tinnitus.  The veteran has 
specifically stated he has not additional evidence.  The RO 
in May 2004 granted an earlier effective date for service 
connection for hearing loss.  

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA is not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2) (West 
2002).  Therefore, any deficiency in notice to the appellant 
as to the duty to assist, including the respective 
responsibilities of the parties for securing evidence, is 
harmless error.  See also, Valiao v. Principi, 17 Vet. App. 
229 (2003).  

Relevant Laws and Regulations.  Disability evaluations, in 
general, are intended to compensate for the average 
impairment of earning capacity resulting from service-
connected disability.  They are primarily determined by 
comparing objective clinical findings with the criteria set 
forth in the rating schedule.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without use of hearing aids.  38 C.F.R. § 4.85 (a).  Puretone 
threshold averages as used in Tables VI and VIa, are the sum 
of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  This average is used in all cases to 
determine the Roman numeral designations for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second: to evaluate the degree of disability for bilateral 
service-connected defective hearing, the revised rating 
schedule establishes 11 auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85.  

Factual Background and Analysis.  Service connection for 
bilateral hearing loss was granted in a July 2003 rating 
decision.  An initial noncompensable rating was assigned.  
The veteran appealed the noncompensable rating for bilateral 
hearing loss to the Board of Veterans' Appeals (Board).   

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment is to be derived by the 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The only audiological evaluation conducted during the rating 
period is the May 2003 VA audiological evaluation, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
10
40
55
LEFT
10
15
50
65

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 in the left ear.

In May 2003, the veteran's service-connected bilateral 
hearing loss was manifested by auditory acuity levels of I in 
the right ear and I in the left ear.  38 C.F.R. § 3.85, Table 
VI (2006).  When those results are charted on 38 C.F.R. 
§ 4.85, Table VII they result in a 0 percent or 
noncompensable rating.  

In addition in May 2003, the veteran's hearing loss did not 
meet the criteria for exceptional patterns of hearing 
impairment under 38 C.F.R. § 4.86.  The puretone thresholds 
at each of the four frequencies were not 55 decibels in 
either the right or left ear.  In addition, the puretone 
thresholds were not 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, in either ear.  There is thus 
no basis for assigning a compensable evaluation for bilateral 
hearing loss during any stage of the rating period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, his claim 
for an initial compensable rating for bilateral hearing loss 
must be denied.  

Service Connection

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
also be granted on a presumptive basis for certain chronic 
disabilities, including other organic diseases of the nervous 
system, if they are manifested to a compensable degree within 
the first post service year.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Factual Background and Analysis.  At service enlistment in 
January 1966 no abnormality of the ears or neurological 
system was noted.  Service medical records do not include any 
references to ringing in the ears or diagnosis of tinnitus.  
At service separation a bilateral high frequency hearing loss 
was diagnosed.  

The veteran told the VA examiner in May 2003 that he was 
exposed to loud noise in service from jet air craft.  He had 
served in the Air Force as a mechanic.  He had also been 
exposed to loud noise on the firing range.  He had not used 
hearing protection in service.  After his separation from the 
service he worked as a mechanic without hearing protection.  
He also reported occasional use of chain saws and power tools 
with which he used hearing protection.  

The veteran reported having bilateral constant tinnitus since 
the early 1980's.  He could not relate the tinnitus to any 
specific incident or accident.  He described his tinnitus as 
a high pitched ringing sound bilaterally.  

The VA audiologist diagnosed a mild to moderate high 
frequency sensorineural hearing loss in the right ear and a 
moderate to moderately severe high frequency sensorineural 
hearing loss in the left ear.  She stated she felt it was 
likely the veteran's noise exposure in service was a 
contributing factor to his hearing loss.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The evidence includes a current diagnosis of 
tinnitus.  Service medical records demonstrate the veteran 
sustained a hearing loss in service.  The current VA 
examination report has diagnosed the veteran's hearing loss 
as being sensorineural in nature.  

The grant of service connection for sensorineural hearing 
loss is recognition that the veteran sustained damage to the 
nerves effecting the veteran's hearing in service.  Although 
the veteran did not begin to experience ringing in his ears 
until the 1980s, the Board finds that his tinnitus cannot be 
disassociated from the damage to the sensory nerves sustained 
in service.  The Board concludes the evidence supports the 
grant of service connection for tinnitus.  


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.  

Service connection for tinnitus is granted.  

REMAND

The regulations provide that VA will obtain a medical opinion 
when the evidence of record does not contain sufficient 
medical evidence to decide the claim if there is competent 
medical evidence of a current diagnosed disability, the 
evidence establishes the veteran suffered an event, disease 
of symptoms of a disease in service and there are indications 
the claimed disability may be associated with the event or 
injury in service.  38 C.F.R. § 3.159(c)(4) (2006).  

The evidence in the claims folder includes a current 
diagnosis of hypertension by the veteran's private physician 
and the VA examiner.  In addition, service medical records 
include a report of a neurological evaluation in January 1970 
which noted the veteran's blood pressure was 138/90.  
Hypertension has been defined as meaning that the diastolic 
blood pressure is predominantly 90mm. or greater, and the 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160 mm or greater with a diastolic 
blood pressure of less than 90mm.  Diagnosis of hypertension 
must be confirmed by readings taken two or more times on a 
least three different days.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1).  A medical opinion is 
required to determine if the veteran's currently diagnosed 
hypertension began in service.  

In addition, the veteran is seeking service connection for 
peripheral neuropathy of the upper and lower extremities.  
His December 1969 service medical records document he 
complained of tingling and shakiness of his left arm and 
left.  The year previously the veteran had weakness of the 
left ankle.  In January 1970 the veteran returned and again 
complained of left sided numbness that persisted.  A 
neurology consult was ordered.  A history of numbness and 
tingling in the left side of his face, forearm, leg and foot 
was noted.  It was of sudden onset, had lasted one month and 
was no longer present.  No neurological abnormality was found 
and an EEG was within normal limits.  In May 2003 a VA 
electromyography (EMG) evaluation was indicative of bilateral 
peroneal neuropathy.  

The veteran has asserted service connection should be granted 
based on his presumed exposure to Agent Orange.  As noted 
above, he served in the Republic of Vietnam from January 1967 
to January 1968 and is presumed to have been exposed to Agent 
Orange.  38 C.F.R. § 3.307(a)(6).  The regulations provide 
presumptive service connection only for acute and subacute 
peripheral neuropathy.  For the purposes of the regulation 
acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  38 C.F.R. § 3.309(e), Note 2.  Even 
though the presumptive provisions for service connection for 
peripheral neuropathy are not applicable, VA must consider 
the claim on a direct basis as well.  See Stefl v. Nicholson, 
21 Vet. App. 120 (2007).  

When the veteran was examined by VA in May 2003 he reported 
to the VA examiner that he had been treated for hypertension 
since 1984.  He also stated he had elevated readings since 
the early 1980s.  The veteran also reported being evaluated 
and treated for neurological symptoms since service.  The 
evaluations included EMG studies.  Post service medical 
record documenting high blood pressure readings or 
neurological symptoms may be of great probative value and 
serve to provide continuity of symptomatology.  The veteran 
should again be asked to identify the medical care providers 
who treated for his hypertension or neurological symptoms 
since his separation from the service.  

Accordingly, the case is REMANDED for the following actions:

1.  VA should request the veteran to 
identify all health care providers who 
have treated him since his separation 
from the service for hypertension or 
neurological symptoms.  VA should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran.  

2.  The veteran should be afforded a VA 
examination to by a neurologist to 
determine if his currently diagnosed 
bilateral peroneal neuropathy is related 
to exposure to Agent Orange in service, 
or had its onset in service.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner is directed 
specifically to the December 1969 and 
January 1970 service medical records 
which include reports of symptoms in 
service and a neurological consult.  The 
physician is asked to diagnose any 
current neurological disorder of the 
upper and lower extremities.  In 
addition, the examiner must rule in or 
exclude a diagnosis of diabetes mellitus.  
For each disorder diagnosed the examiner 
must opine as to whether it is at least 
as likely as not that the disorder, is 
related to exposure to Agent Orange in 
service or began in service.  

3.  The veteran should be afforded a VA 
examination to determine the onset date 
of his hypertension.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner is specifically requested to 
review the service medical records 
including a January 1970 neurological 
consultation that shows a blood pressure 
reading of 130/92.  The examiner must 
state if it is at least as likely as not 
that the veteran's hypertension had its 
onset in service or during the initial 
post service year.  

4.  The veteran's claims should then be 
readjudicated.  If the benefits sought on 
appeal remain denied, he and his 
representative must be provided with a 
supplemental statement of the case and be 
given opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


